Citation Nr: 9935339	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  91-39 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
based upon VA treatment in 1978-1979.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran had (unverified) active duty from June 1943 to 
October 1945.  The claimant, his surviving spouse, asserts 
that he died in 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

As to the issue on appeal, the Board points out that since 
the appellant's § 1151 benefits claim was filed prior to 
October 1, 1997, the amendments to 38 U.S.C.A. § 1151 
implemented by section 422(a) of Pub. L. No. 104-204, the 
Department of Veterans and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) are inapplicable.  These amendments provide 
for much more restrictive criteria for an award of benefits 
under 38 U.S.C.A. § 1151 (West 1991), and thus they are far 
less favorable to the veteran's claim.  See VA O.G.C. Prec. 
Op. No. 40-97 (Dec. 31, 1997) (Precedent Opinion of the VA 
General Counsel).  


FINDINGS OF FACT

There is no competent evidence to the effect that the 
veteran's death in 1979 was caused or hastened by treatment 
at a VA facility from January 1978 to June 1979.  




CONCLUSION OF LAW

The claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1151 based on treatment at a VA facility from 
January 1978 to June 1979 is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.358 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law and Regulations 

When a veteran suffers additional disability or death as the 
result of hospital care, medical or surgical treatment, or an 
examination furnished by VA, DIC benefits are payable in the 
same manner as if such disability, aggravation or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1999).

However, the United States Court of Veterans Appeals (Court) 
has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

Analysis

The Board notes that the original claims file cannot be 
located and attempts to reconstruct it have been 
unsuccessful.  The Board must address this loss of the 
veteran's original claims file and the attempt to reconstruct 
it.  Because the claims file was lost, certain records are 
not represented in the current record before the Board, and 
hence the Board's determination is not as fully informed as 
it might otherwise have been.  In such circumstances, 
particularly where service medical records are presumed 
destroyed, the Board's obligation to explain its findings and 
to consider the benefit of the doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this 
case, the claimant seeks DIC benefits under 38 U.S.C.A. 
§ 1151.  It is contended that the veteran's death in 1979 was 
caused by the use of an unsterilized catheter when the 
veteran was receiving kidney dialysis treatment at a VA 
facility in San Francisco, California, from January 1, 1978, 
to June 1, 1979.  

The RO made additional efforts to obtain pertinent records, 
to include an attempt to obtain VA records from 1978 and 1979 
from the VA facility in San Francisco, California, to no 
avail.  This facility responded to the request in 1998 noting 
that the veteran had "never been here before."  
Additionally, a letter was sent to the claimant in September 
1998 requesting any pertinent documents in her possession.  
No reply was received.  Thus, no records documenting medical 
treatment at a VA facility in 1978-1979 could be 
reconstructed from alternative sources.  

When a veteran's records have been destroyed, the VA has an 
obligation to search for alternative records that support the 
appellant's case.  See Cuevas vs. Principi, 3 Vet. App. 542; 
O'Hare, supra.  Here, the RO has sought such records without 
success, and there is no basis to remand in this case because 
the existing record demonstrates that a remand would be 
futile.  Marciniak v. Brown, 10 Vet. App. 198 (1997).  The 
Board must point out that the VA facility where the alleged 
treatment occurred has no record of the veteran and the 
claimant herself has not responded to the RO's September 1998 
request for pertinent records.  The record shows that the RO 
verified that the claimant was receiving benefits from the 
Social Security Administration and used the current address 
of record with the Social Security Administration to attempt 
to contact her without avail.   The Board can not find any 
rational basis to believe that the use of this address to 
contact the claimant represents an inadequate effort to 
communicate with her.  The Board has also noted the 
representative's contention that the RO did not exert 
sufficient effort to obtain service medical and 
administrative records.  The Board must respectfully point 
out, however, that this is a claim pursued under 38 U.S.C.A. 
§ 1151.  Thus, the service medical and administrative records 
are not pertinent to the cause of death some 24 years later 
during alleged VA treatment and there is no explanation 
offered as to how such records could be pertinent to the 
issue on appeal.  Therefore, after reviewing the record, 
including actions completed pursuant to the RO's attempt to 
reconstruct the claims file and contact the claimant, the 
Board finds that the duty to assist the claimant has been 
met.  38 U.S.C.A. § 5107(a) (West 1991); Dixon v. Derwinski, 
3 Vet. App. 261 (1992).  

There are no records pertaining to alleged treatment of the 
veteran by VA in 1978-1979.  Therefore, there can be no 
indication that any VA treatment caused or worsened the cause 
of the veteran's death or that the VA treatment in 1978-1979 
otherwise played a material role in the veteran's death.  
Moreover, there is no other medical evidence of record 
supportive of the appellant's claim except for her own 
assertions.  As a lay person, she is not competent to provide 
evidence requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, the 
Board must conclude that the appellant's claim is not well 
grounded.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet the initial burden of submitting well-grounded 
claim.  Since the appellant did not meet this burden, 
however, the claim is inherently implausible such that any 
possible error by the RO in this respect is harmless and the 
claimant is not prejudiced.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  



ORDER

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 based upon VA treatment from January 1978 
to June 1979 is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

